Citation Nr: 1135846	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.	Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of left eye surgery, as a result of treatment received from a Department of Veterans Affairs medical facility.

3.	Entitlement to service connection for a chronic lung disorder, variously claimed as pneumonia residuals, asthma, and chronic obstructive pulmonary disorder.

4.	Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

In October 2001, the RO denied the Veteran's petition to reopen a claim of service connection for a lung disorder; and in December 2006, the Board reopened this claim, and remanded the matter for further development.  In June 2007, the award of service connection for PTSD was implemented and an initial evaluation was assigned.  By an October 2008 RO decision, compensation under 38 U.S.C.A. § 1151 was denied.  In March 2009, the Board denied service connection for a lung disorder and remanded the matter of a higher initial evaluation for PTSD.  In November 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of service connection for a lung disorder and remanded the matter for further development.  By a December 2009 RO decision, service connection for hepatitis was granted and an initial noncompensable evaluation was assigned.  

In a July 2010 decision the Board denied, in part, entitlement to an initial evaluation in excess of 50 percent for PTSD.  In July 2010, the Board also remanded entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of left eye surgery, as a result of treatment received from a Department of Veterans Affairs medical facility, entitlement to service connection for a chronic lung disorder, variously claimed as pneumonia residuals, asthma, and chronic obstructive pulmonary disorder, and entitlement to an initial compensable rating for hepatitis C.

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the Veteran's PTSD claim and remanding the matter for further proceedings.  

The Veteran withdrew the issues of entitlement to service connection for a low back disorder and entitlement to an earlier effective date for PTSD.  

Also in June 2011, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).
The Board notes that in the previous July 2010 Board decision the issues of total disability based on individual unemployability (TDIU) and entitlement to vocational rehabilitation benefits were referred for initial adjudication.  However, there is no evidence these issues have been adjudicated by the RO, and therefore, they are again REFERRED to the RO for proper action.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left eye surgery, entitlement to service connection for a lung disability, and entitlement to an increased evaluation for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's PTSD renders him unable to obtain or retain substantially gainful employment throughout the entire appeal period.

CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).
The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to a 100 percent evaluation for PTSD, the maximum available, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

After a review of the record, including VA and private treatment records, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD has manifested a demonstrable inability to obtain or retain employment for the entire period on appeal, as required for a 100 percent disability rating under Diagnostic Code 9411.  

In this regard, the March 2002 Social Security Administration (SSA) records indicate that the Veteran's last employment was in March 2002.  A December 2003 treatment record from the Vet Center also indicated the Veteran was not currently working, although the examiner noted the Veteran could no longer work in food service due to his hepatitis C diagnosis.  A December 2008 statement by the Veteran indicated that he could not work, due to his PTSD, back disability, hepatitis C, and lung disability.  The Board notes the Veteran is receiving SSA benefits for his back disability. 

At the November 2009 VA examination the examiner reported that he would expect the manifestations of the Veteran's PTSD symptoms would make him unemployable.  Also, the Board notes that at a private examination conducted in June 2011 the examiner found the same result.  He stated that the Veteran was more likely than not unable to maintain substantially gainful employment, dating back to 2000 when he was first service-connected for PTSD.

The Board observes that the record does not provide a clear picture of the Veteran's employability throughout the entire appeal period.  However, in light of the November 2009 and June 2011 examiner's statements, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial evaluation of 100 percent for service-connected PTSD have been met for the entire appeal period.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

An initial evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the July 2010 decision, the Board remanded 3 issues for further development.  However, there is no evidence that any of the requested development has been performed and unfortunately, the claims must be remanded again.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the Veteran's claim for a lung disability, the July 2010 Board remand instructions required that the appellant be scheduled for a VA examination to obtain an opinion as to the nature and etiology of this disorder.   It does not appear that this examination was accomplished.  On remand, corrective action should be taken.  In addition, the Board must obtain an opinion as to whether the Veteran's current service-connected disabilities caused or aggravated his chronic lung disability.  

The Board must remand the appellant's 38 U.S.C.A. § 1151 claim as well.  The AOJ should obtain an opinion as to whether the lack of surgical correction for the dislocated lens in June 2007 was negligent on the part of VA medical providers. 

The Board granted service connection for hepatitis C in a March 2009 decision.  The RO implemented the grant in a December 2009 rating decision, assigning an initial noncompensable rating.  The Veteran has submitted a Notice of Disagreement as to the noncompensable rating in January 2010.  The claims file does not reflect that the RO issued a Statement of the Case.  The claim must be remanded to allow the RO to provide the appellant with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his chronic lung disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should provide an opinion addressing whether it is more likely than not, at least as likely as not, or less likely than not that any identified chronic lung disorder had its onset during active service; is etiologically related to the appellant's activities in the Republic of Vietnam; otherwise originated during his wartime service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to any service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Request that a VA ophthalmologist review the entire claims file and render the following medical opinions:

a) Whether it is at least as likely as not that VA treatment in June 2007 regarding the dislocated left lens implant caused additional disability; and, if so, what the additional disability is, and 

b) Whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, and 

c) If the additional disability was the result of an event that was not reasonably foreseeable.  

The claims file, this remand and treatment records must be made available to the examiner for review of the pertinent evidence, and the report should so indicate.

3.  After completing items #1 and #2, the RO should readjudicate the chronic lung disability and 38 U.S.C.A. § 1151 claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Provide the appellant with a statement of the case as to the issue of an initial compensable rating for hepatitis C.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


